Citation Nr: 1112369	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for radiculopathy in the lower extremity, to include as secondary to service-connected degenerative joint disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1972 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Togus, Maine (RO).  

By the way of a June 2010 rating decision, the RO granted service connection for degenerative joint disease of the lumbar spine and assigned a 10 percent evaluation, effective October 24, 2006.  A June 2010 supplemental statement of the case (SSOC) shows that the RO continued the denial of the claim for service connection for radicular pain in the lower extremities.  Thus, the June 2010 determination only represents a partial grant of benefits sought, and the Veteran has expressed his intention to pursue his appeal with respect to the lower extremity radiculopathy.  Accordingly, the issue remaining on appeal is as characterized on the title page of this decision.


FINDINGS OF FACT

1.  Radiculopathy in the lower extremity was not shown in service, at separation, or for many years thereafter.  

2.  There is no medical evidence of record linking radiculopathy in the lower to any aspect of the Veteran's active service. 

3.  The preponderance of the competent evidence is against a finding that the Veteran's radiculopathy in the lower is proximately due to or aggravated by his service-connected degenerative joint disease of the lumbar spine.



CONCLUSION OF LAW

The criteria for entitlement to service connection for radiculopathy in the lower have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in January 2007 that addressed the notice elements concerning his claim for service connection for low back pain with radiation of pain into the lower extremity.  The January 2007 notice letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an October 2009 notice letter, VA also informed the Veteran on how to substantiate his claim based on secondary service connection.

Although the October 2009 notice letter was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice letters fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and after this notice was provided the case was readjudicated in June 2010, and a SSOC was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (SSOC) that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with a VA spine examination in May 2007 and an addendum to that examination report was provided in June 2010.  Collectively, in these reports, the VA examiner addressed the issue of whether the Veteran's radiculopathy in the lower extremity was related to his service, to include as secondary to degenerative joint disease of the lumbar spine.  The Board finds that the examination report and its corresponding addendum are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection 
 
The Veteran seeks entitlement to service connection for radiculopathy of the lower extremities.  As noted above, the RO awarded service connection for degenerative joint disease of the lumbar spine, but continued and confirmed the denial of service connection for radiculopathy.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In addition, certain chronic diseases may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The determination as to whether the requirements for service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Again, the Veteran seeks entitlement to service connection for radiculopathy in the lower extremity.  He has asserted that he has symptoms of radiating pain, particularly into his lower left extremity and has implicitly argued that the radiating pain is secondary to degenerative joint disease in the lumbar spine.  

The Veteran's service treatment records show he injured his back in a jeep accident in 1973.  The current medical evidence of record reflects a diagnosis of radiculopathy.  See October 2008 private treatment record, September 2009 VA treatment record, and June 2010 addendum to the May 2007 VA examination report.  The Veteran has been awarded service connection for degenerative joint disease in the lumbar spine.  See June 2010 rating decision.  The remaining question on appeal is whether the Veteran's radiculopathy is etiologically related to his period of service, or is proximately caused or aggravated by his service-connected degenerative joint disease in the lumbar spine.   

Initially, the Board notes that the evidence of record does not support a finding that the Veteran's radiculopathy is directly due to service.  The evidence of record does not show any complaints or symptoms of radiculopathy in service, at separation, or for many years afterward.  Again, it is acknowledged that the Veteran injured his back in September 1973, in a jeep accident.  Subsequent clinical examinations in September 1973 show that he sustained multiple abrasions from the accident, including an abrasion on the rear flank.  There was evidence of tenderness in the low back, but he had full range of motion in all his limbs.  The x-ray films were negative for any spine abnormalities, and, significantly, there was no reported neurologic deficit.  He was diagnosed with back injury and multiple abrasions.  

There were no subsequent complaints of back problems in the year following the jeep accident.  The report of a May 1974 examination prior to separation shows a normal neurologic evaluation.  On the associated report of medical history, the Veteran denied any history of neuritis, recurrent back pain, foot trouble, or any other symptomatology indicative of radiculopathy.  At no point do any of the service treatment records show complaints, treatment or diagnosis for radiculopathy in the lower extremity.  

Next, the record does not show that the Veteran received any treatment for radiculopathy until 2006, almost three decades after his separation from service.  
Specifically, an October 2006 VA treatment record shows complaints of pain radiating down from his back into his lower extremity.  Moreover, although neurologic examination was normal in November 2006, it was felt that the Veteran had possible "sciatica" based on the positive findings from straight-leg testing.  The report of a May 2007 VA spine examination shows the clinical findings were negative for radiculopathy, but the examiner observed there was evidence of increased low back pain when the Veteran raised his right leg. VA treatment records from August 2008 and September 2009 show that the Veteran was diagnosed with radiculopathy as secondary to his degenerative disc disease. However, in this case service connection is not warranted for radiculopathy, as will be discussed further below.

Based on the above, a significant amount of time has lapsed between the Veteran's separation from service in 1973 and the first medical evidence of back problems, nearly thirty years later.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  This lengthy period without treatment for related conditions is evidence against a finding of continuity of radiculopathy symptoms since service, and it weighs heavily against a claim for service connection on a direct basis.

Moreover, while radiculopathy is frequently a component of a low back disability, in this case the radicular symptoms have not been shown to be proximately due to the service-connected lumbar degenerative joint disease.  Indeed, a VA examiner stated in a June 2010 addendum:

 "[I]t is as likely as not that his moderate facet - [degenerative joint disease] (multilevel) of L-spine is related to service MVA.  His more bothersome [degenerative disc disease] L2-L5 causing radicular symptoms, is not as likely as not due to this type of injury (in service).  [Degenerative disc disease] is more likely due to lifting and job duties driving truck/delivering products after service.  Leg symptoms would not be due to service." 

Essentially, then, the VA examiner articulated that the degenerative arthritis in the Veteran's lumbar spine involved two distinct disabilities resulting from different etiologies - the multilevel, moderate facet, degenerative joint disease caused by the in-service jeep accident and the degenerative disc disease in L2-L5 was caused by post-service employment duties.  The VA examiner found that the current radiculopathy was caused by the degenerative arthritis linked to the Veteran's post-service employment and it was not related to the degenerative arthritis associated with the Veteran's period of service.  

While the record contains several treatment records with statements that link the Veteran's radiculopathy to degenerative arthritis in his lumbar spine, none of these statements directly links the current radiculopathy to the Veteran's period of service.  See VA treatment records dated August 2008 and September 2009.  In an August 2008 private treatment record from County Physical Therapy, it was noted that the clinical evidence of S1 joint dysfunction was common in truck drivers because the musculature along the hip flexors tends to shorten and increase the strain on the posterior region of the spine along the S1 joint of the lumbar spine.  The private examiner recorded that an opinion could not be provided stating that the pain he experienced was the directly related to his in-service back injury.  

The record does not contain any medical opinion contrary to that offered by the VA examiner.  Thus, the Board finds that the evidence does not support a finding that the Veteran's radiculopathy in the lower extremity was directly related to his period of service.  See 38 C.F.R. § 3.303

The Board has considered the Veteran's lay statements that after service he continued to experience back pain and that he took aspirin to alleviate the symptoms.  He has reported that he might have sought medical treatment for back problems in the thirty years following his discharge, but he was unsure and he has not provided any further information to assist in obtaining any outstanding records.  See the May 2007 VA spine examination report, Veteran's history.  VA has asked the Veteran's assistance to identify any outstanding pertinent medical treatment several times throughout the appeal process.  The Veteran has not submitted a completed authorization form asking VA to obtain these records.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

While lay evidence may establish continuity of symptomatology related to a chronic disease, in order for service connection to be established by continuity of symptomatology, there must be medical evidence that relates the current condition to that symptomatology.  Savage, supra, 495-497.  Here, the Board finds that the Veteran is competent and credible to attest to the fact that he has experienced symptoms of back pain since service.  However, the current medical evidence of record does not support the finding that his current radiculopathy is related to that symptomatology.  The medical professionals have indicated that the likely etiology for any diagnosed radiculopathy was the Veteran's post-service employment, and not some aspect of the Veteran's period of service or the low back disability that resulted therein.  See the August 2008 private treatment record from County Physical Therapy; see also the June 2010 addendum to the May 2007 VA examination report.

The Veteran believes that his current radiculopathy is due to his service-connected lumbar spine disability.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given the defects at multiple levels of the spine, among other factors, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, there is no evidence of radiculopathy until three decades after the Veteran's separation from service, and such has not been shown to be directly related to service.  See 38 C.F.R. § 3.303.  Additionally, the preponderance of the medical evidence of record is against a finding that the Veteran's current radiculopathy is proximately due to his service connected degenerative joint disease of the lumbar spine.  See 38 C.F.R. § 3.310.  As shown above, the VA examiner found that the degenerative arthritis in the Veteran's lumbar spine involved two distinct disabilities with different etiologies, and the current diagnosed radiculopathy was not related to the degenerative arthritis associated with the Veteran's period of service.  Therefore, the Board finds that the preponderance of the medical evidence is against an award of service and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

 
ORDER

Entitlement to service connection for radiculopathy of the lower extremity is denied. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


